Citation Nr: 1040573	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 
for navicular fracture, right wrist.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 
1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2008 for further development.  

The Veteran presented testimony at a Board hearing in July 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDING OF FACT

1.  The Veteran's right wrist navicular fracture presents such an 
exceptional or unusual disability picture that it renders 
impractical the application of the regular schedular standards.  

2.  The additional degree of disability not contemplated by the 
existing 10 percent schedular rating is manifested by loss of 
power grip strength which is comparable to moderate muscle 
disability of the right wrist. 


CONCLUSION OF LAW

An extraschedular rating of 10 percent (but no higher) is 
warranted under 38 C.F.R. § 3.321 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated June 2006 and January 2009.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  Reviewing the June 2006 and January 2009 
correspondences in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran physical examinations 
in January 2008 and July 2009, obtained medical opinions as to 
the etiology and severity of the disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Extraschedular Ratings

When the appeal was before the Board in November 2008, the Board 
denied entitlement to a schedular rating in excess of the current 
20 percent for the residuals of a navicular fracture of the right 
wrist.  However, the Board referred the question of entitlement 
to an extraschedular rating back to the RO for appropriate 
action.  In this regard, it should be noted that in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321.  The Board referred the question of an extraschedular 
rating back to the RO because the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  In Thun v. Peake, 22 
Vet. App. 111 (2008), the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Either the RO or the Board must 
first determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the current 10 percent schedular rating under Code 
5215 contemplates only limitation of motion.  The 10 percent 
rating is the highest available under this Code.  However, it 
appears that a major symptom associated with the service-
connected disability involves loss of grip strength.  This does 
not appear to be contemplated under pertinent Diagnostic Codes 
for joint disabilities.  Moreover, the evidence demonstrates 
marked interference with the Veteran's previous types of 
employment.  Therefore, referral for extraschedular consideration 
was warranted.  The Board thus referred the matter to the VA 
Director of the Compensation and Pension Service, who found that 
an extraschedular rating was not warranted.  For reasons 
hereinafter set forth, the Board finds that an extraschedular 
rating of 10 percent is warranted.    

At the Veteran's July 2008 Board hearing, he testified that he is 
unemployed as a result of difficulty with his right wrist.  He 
testified that he started having problems at work in the 1990s.  
He had various jobs in auto factories; but he stated that he lost 
those jobs because he was not able to keep up.  He stated that he 
used to do a lot of work with his hands; but now he is no longer 
able to do that kind of work.  He estimated that his grip 
strength was approximately 20 percent of what it is in his left 
hand.  

An August 1986 report from the Tennessee Department of Human 
Services reflects the Veteran's complaints of wrist pain and his 
history of being laid off of jobs because he was too slow.  The 
author (Dr. J.B.T.) stated that the Veteran would be an excellent 
candidate for job retraining.  He noted that the Veteran has no 
problem with delicate tasks; but only problems with power grip 
activities.  Dr. J.B.T. noted that all the work that the Veteran 
has done in the past (construction work, auto body repair, 
factory laborer) all require power grip and heavy lifting.  

At the Veteran's January 2008 VA examination, the Veteran 
estimated that the strength in his right (dominant) wrist was 30-
40 percent of what it was in his left wrist.  He reported losing 
his job as a machinist three years ago due to wrist and back 
pain.  

Pursuant to the Board's November 2008 Remand, the Veteran 
underwent another VA examination in July 2009.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran once again reported that the grip strength in his 
right hand was approximately 30-40 percent of what it is in his 
left hand.  He complained of pain, weakness, giving way, 
instability, decreased speed of joint motion, swelling, 
tenderness, and severe weekly flare-ups.  Precipitating factors 
include repetitive grip and power grip activity.  Upon 
examination, the examiner noted objective evidence of pain during 
range of motion exercises, as well as additional limitation of 
motion after three repetitions of range of motion.  The examiner 
diagnosed the Veteran with Stage III Scaphoid Non-union Advanced 
Collapse Right Wrist.  He noted that the impact on occupational 
activities include decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, lack of stamina, 
decreased strength, and upper extremity pain.  The examiner noted 
that the Veteran was previously employed as a machinist, and that 
he is no longer able to participate in activities requiring power 
grip or repetitive grasp secondary to the scaphoid non-union 
advanced collapse of his right wrist.  The examiner further 
stated that the injury has essentially rendered the Veteran one 
handed when asked to complete the tasks that his job requires.  
He is unable to complete these tasks efficiently or safely given 
the current state of his right wrist.  

As mentioned earlier, the Veteran's current schedular rating 
focuses solely on limitation of motion.  It does not appear to 
compensate for his loss of grip strength.  His inability to 
perform tasks that require a power grip or repetitive grip 
reflect his decreased strength.  Although assignment of a 
separate schedular rating under muscle code criteria is not 
appropriate since there does not appear to be a muscle injury, 
the Board believes it legitimate to look to muscle injury 
criteria for the wrist by analogy since loss of grip strength, 
among other symptoms, is contemplated by such criteria.  In this 
regard, the Board notes that impairment of muscle tonus and loss 
of power are cited in 38 C.F.R. § 4.56 in connection with 
evaluation of muscle disabilities.  Under Diagnostic Code 5307 
severe muscle disability in the Veteran's major (dominant) hand 
would warrant a 40 percent rating; moderately severe muscle 
disability would warrant a 30 percent rating; moderate muscle 
disability would warrant a 10 percent rating; and mild muscle 
disability would warrant a noncompensable rating.

After reviewing the evidence in this case, the Board finds that 
an extraschedular rating of 10 percent is warranted for loss of 
grip strength by analogy to Code 5307.  The 10 percent rating 
under this Code in conjunction with 38 C.F.R. § 4.56 
contemplates, among other symptoms, loss of power or lowered 
threshold of fatigue when compared to the sound side.  The 
evidence clearly shows impairment of the power to grip.  However, 
it appears that the Veteran still retains approximately 30-40 
percent of such capacity.  Additionally, Dr. J.B.T. noted that he 
has no problem with delicate tasks; but only problems with power 
grip activities.  The Board stresses that it is only looking to 
Code 5307 by analogy to afford some objective guidance for 
assignment of an extra schedular rating.  In looking to Code 
5307, the Board is basically assessing the additional degree of 
right wrist disability due to the loss of grip strength.  The 
July 2009 examiner reported that it was the loss of the ability 
to power grip which impacted occupational actives.  The examiner 
also indicated that the disability would have a severe impact on 
exercise, sports and recreation, but other activities of daily 
living such as chores, shopping, feeding, bathing, dressing and 
driving were impacted only to a mild to moderate degree.  Looking 
to the objective evidence, the Board finds that such additional 
disability is essentially moderate in degree.  As such a 10 
percent extrashedular rating (but no higher) is warranted.  It is 
pointed out that higher ratings for moderately severe and severe 
muscle injury under muscle disability criteria also contemplate 
other significant symptomatology which are not demonstrated in 
this case.  In reaching this determination, the Board has 
resolved all reasonable doubt in the Veteran's favor. 


ORDER

An extraschedular rating of 10 percent (but no higher) is 
warranted for the Veteran's right wrist navicular fracture.  The 
appeal is granted to this extent, subject to laws and regulations 
applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


